COVINGTON, Chief Judge.
This issue is whether the filing by appel-lees of an amending answer with supplemental brief, was timely. Defendant-appellant, Millers Mutual Fire Insurance Company, contends that it was not and moves to dismiss it. __
*726The pertinent chronology shows:
October 14, 1987 — record lodged in this court.
October 15, 1987 — Cheramie’s answer to appeal.
January 7, 1988 — Mr. Cheramie filed motion for leave to fill amending answer and supplemental brief, which motion was granted on January 11th.
In his amending answer and supplemental brief Cheramie seeks an increase in the trial court’s damage award and for future loss of earnings.
On the appeal, Millers Mutual contends that the court erred in awarding damages for loss of wages. Therefore, that is no new issue. Further, there were damages awarded in the trial court. That, also, is no new issue.
The case has not even been placed on a docket yet and probably will not be heard until, at best, the late fall or winter. Therefore, Millers Mutual will have ample time to respond to the amending answer.
When an appellee files a timely answer to an appeal, later supplements that answer (with leave of court) after the usual delays have run, no new issues are raised and appellant has ample time within which to respond, we will, under the authority of C.C.P. art. 2164, consider the supplemental answer.
Accordingly, the motion to dismiss the amending answer and supplemental brief will be denied, at mover’s cost.
MOTION DENIED.